Citation Nr: 0725494	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from August 1966 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Manchester, New Hampshire, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A June 2005 rating decision granted service connection 
for PTSD with an initial rating of 10 percent, effective 
March 2005, the date the veteran's claim was received.  See 
38 C.F.R. § 3.400 (2006), and he timely appealed the initial 
rating.  A January 2006 rating decision granted an increase 
from 10 percent to 30 percent, and a June 2006 rating 
decision granted an increase from 30 percent to 50 percent, 
both effective retroactively to March 2005.  But the veteran 
has continued his appeal for an even higher rating.  See AB 
v. Brown, 6 Vet. App. 35 (1993) ( a claimant is deemed to 
seek the highest rating allowable).

In further support of his claim, the veteran appeared at a 
hearing via Video Teleconference (VTC) in January 2007 before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.

For the reasons discussed below, additional development is 
necessary before the Board can decide the veteran's appeal, 
and the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
him if further action is required.


REMAND

The only VA examination of the veteran of record was 
conducted in June 2005, which is the examination on which the 
grant of service connection was based.  The examiner rendered 
Axis I diagnoses of PTSD and major depressive disorder, 
recurrent, mild, secondary to PTSD.  Axis V, Global 
Assessment of Functioning (GAF), was assessed as 65.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  A GAF of 65 is within the range of 61-70, 
which is indicative of some mild symptoms or some difficulty 
in social or occupational functioning.  Id., at p. 46.

The veteran's VA outpatient treatment and counseling records, 
however, show that his symptoms have continued to increase in 
severity.  A May 2006 report of his VA PTSD counselor, a 
master social worker, states that among the veteran's most 
significant symptoms are his panic attacks and hyperarousal.  
Further, these attacks tend to be instantaneous without 
warning, and often precipitate confrontations on the job, and 
that the veteran may very well become unemployable due to his 
symptoms.  A May 2006 outpatient note by the same therapist 
states that the veteran's medications have not been very 
effective in controlling his hyperarousal.

At the hearing, the veteran's wife described how his symptoms 
have increased.  He is afraid to walk the dog at night, 
especially during full moons, as he thinks there are people 
out there, and friends have called her asking, "what's wrong 
with him? . . He used to be funny," and recently after 
having attended a funeral, he was very withdrawn and took 
medication right after he left   She also described an 
instance where, while at work, the veteran hit the floor and 
told everyone to take cover. Transcript, p. 10.

The veteran estimated that he had missed work on 
approximately two dozen occasions due to his PTSD, primarily 
because he was tired from having been awake all night, or 
because something had happened to make him really cranky.  He 
also gets depressed because his children do not understand 
what is going on, and he has found himself socializing less 
and less to the point that he is socially inactive, and he 
has lost interest in hobbies he once pursued.  Transcript, 
pp. 5, 7-8.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  VA O.G.C. Prec. Op. No. 11-95 (1995); see also  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The Board also notes, that while the 
RO provided him a VCAA notice letter that informed him of the 
type of evidence necessary to establish the downstream 
elements of a disability rating or effective date for 
disabilities, as required by the U.S. Court Of Appeals For 
Veterans Claims' (Court) decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), it was issued 
secondary to other claims he filed with VA.  He has not 
received this notice for his pursuit of a higher initial 
rating for his PTSD.  The RO/AMC can address this requirement 
while the case is on remand.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a supplemental 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  After the above development is 
complete, (and whether additional records 
are obtained or not) the AMC should 
arrange for the veteran to have a VA 
psychiatric evaluation* to determine the 
severity of the veteran's PTSD 
symptomatology.  All indicated tests 
should be undertaken and all clinical 
findings should be reported in detail.  
Request the psychiatrist specifically to 
evaluate and comment on the veteran's 
ability to maintain gainful employment and 
personal relationships.  A GAF score 
should be assigned and the score should be 
explained.  If it is significantly 
different than other scores on file, a 
full explanation of the reason therefore 
should be set forth.

*It is imperative that the claims file be 
made available to the examiner for review 
of the veteran's pertinent medical and 
other history, including a complete copy of 
this remand.

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



